                                           Case 3:20-cv-07349-SK Document 50 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LE,                                               Case No. 20-cv-07349-SK
                                   8                    Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9             v.

                                  10     CARSON,
                                  11                    Defendant.

                                  12           On April 12, 2021, the Court dismissed Plaintiff’s claims against the federal Defendants
Northern District of California
 United States District Court




                                  13   with prejudice, but provided Plaintiff with leave to amend to bring claims against the Housing

                                  14   Authority of Contra Costa County. The Court set a deadline of May 14, 2021 for plaintiff to file

                                  15   an amended complaint. She failed to do so. Therefore, the Court HEREBY DISMISSES this

                                  16   action. The Court will issue a separate judgment. The Clerk shall close the file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: August 2, 2021

                                  19                                                   ______________________________________
                                                                                       SALLIE KIM
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
